United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3500
                                    ___________

Abdul Aziz                              *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
University of Arkansas at Little Rock, *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: December 17, 1999
                               Filed: January 10, 2000
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Abdul Aziz appeals from the district court’s1 adverse grant of summary judgment
and denial of reconsideration in his Title VII action. Because we agree that the lawsuit
was barred for failure to exhaust administrative remedies, we affirm the judgment of
the district court. See 8th Cir. R. 47B.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-